DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/7/21 and 4/7/22 have been considered by the examiner.

Drawings
The drawings received on 7/7/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Honda Motor (WO 2010/047442 A2).
Honda Motor disclose a power supply device for producing power supply system of fuel cell vehicle, comprises lines, battery circuit where fuel cell stack and electric storage device are connected in series, and first direct current (DC)-DC converter in Figures 1-111.

In regard to claim 1. A fuel battery system (Figure 3, 20) comprising: at least one fuel battery stack (11): a power storage device (12): a voltage control unit (23) connected to the power storage device (12): a plurality of first power conversion units (the driving motor inverter 15, the bridge circuit 31) connected in parallel with and integrated with the voltage control unit (23): and a second power conversion unit (13) connected to the fuel battery stack and including any one of the plurality of first power conversion units (the driving motor inverter 15, the bridge circuit 31) and a reactor (32) (see pages 28-34). 

In regard to claim 2. The fuel battery system (Figure 3) according to claim 1, comprising: a smoothing capacitor (33) commonly connected in parallel with the plurality of first power conversion units (the driving motor inverter 15, the bridge circuit 31), wherein each of the plurality of first power conversion units includes a plurality of switching elements (UH, VH, WH, UL, VL, WL) which are bridge-connected, and the second power conversion unit (13) connects the first power conversion unit (the driving motor inverter 15, the bridge circuit 31) and the fuel battery stack (11) via the reactor (32) and is configured to perform stepping-up power conversion with respect to an input from the fuel battery stack.  

In regard to claim 3. The fuel battery system (Figure 3) according to claim 2, wherein the reactor (32) includes a multi-phase coil which is Y-connected and is connected to the fuel battery stack (11) at a neutral point (a primary positive electrode terminal P1) of the multi-phase coil.  

In regard to claim 4. The fuel battery system (Figure 3) according to any one of claim 1, comprising: at least one rotary electric machine (driving motor 22) connected to any one of the plurality of first power conversion units other than the first power conversion unit constituting the second power conversion unit (32).  

In regard to claim 5. The fuel battery system (Figure 3) according to any one of claim 2, comprising: at least one rotary electric machine (driving motor 22) connected to any one of the plurality of first power conversion units (the driving motor inverter 15, the bridge circuit 31) other than the first power conversion unit constituting the second power conversion unit (32).  

In regard to claim 6. The fuel battery system (Figure 3) according to any one of claim 3, comprising: at least one rotary electric machine (driving motor 22) connected to any one of the plurality of first power conversion units other (the driving motor inverter 15, the bridge circuit 31) than the first power conversion unit constituting the second power conversion unit (32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zuzuki et al. (US 2020/0400721 A1) disclose a sensor unit.
Tabuchi et al. (US 2020/02440960A1) disclose a power conversion device.
Examiner has cited particular columns, line numbers and/or paragraphs, pages in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838